United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.M., Appellant
and
DEFENSE AGENCIES, DLA-DISTRIBUTION
REGION EAST INJURY COMPENSATION
CENTER, Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1723
Issued: November 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2015 appellant filed a timely appeal from a March 9, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
bilateral hand and shoulder conditions causally related to factors of her federal employment.
FACTUAL HISTORY
On December 16, 2014 appellant, then a 60-year-old materials examiner and identifier
(forklift operator), filed an occupational disease claim (Form CA-2) alleging that she developed
1

5 U.S.C. § 8101 et seq.

tendinitis in both hands and bilateral rotator cuff shoulder pain as a result of her federal
employment duties.2 She explained that her duties entailed manual labor and constant
mobilization which caused her muscle tendons to be severely aggravated. Appellant first became
aware of her condition and of its relationship to her employment on May 28, 2014. On the
reverse side of the form, her supervisor, Rebecca Green, contended that she was first notified on
December 10, 2014 and that appellant had not stopped work.
By letter dated January 26, 2015, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
necessary to establish her claim. She was provided 30 days to respond to the request. OWCP
requested that appellant describe in detail the employment-related activities which she believed
contributed to her condition, how often she performed the activities described, the length and
period of the described activities, activities she engaged in outside of her federal employment,
the reason for her delay in notifying her supervisor, and whether she sustained any other injuries
since the time she realized her condition was employment related. Appellant did not respond to
the request for further factual information.
OWCP subsequently received a January 26, 2015 report from Dr. John Grandrimo, an
osteopathic physician. Dr. Grandrimo reported that appellant sought treatment for a new
problem due to complaints of bilateral shoulder pain. Appellant informed him that she injured
both shoulders at work when using a gate which was heavy to lift. Dr. Grandrimo stated that her
job entailed a lot of overhead work. Activities which increased appellant’s symptoms involved
lifting the heavy gate at work, pushing, pulling, carrying, and lifting anything in front of her that
is heavy. Upon physical examination and review of diagnostic testing, Dr. Grandrimo diagnosed
left rotator cuff tear secondary to workers’ compensation injury and right shoulder impingement
with exacerbation secondary to workers’ compensation injury. He opined that, based upon
examination and clinical description, appellant’s right and left shoulder conditions were related
to work.
By decision dated March 9, 2015, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the occupational exposure occurred as alleged. It noted
that she failed to establish fact of injury because she did not respond to the questions provided in
its January 26, 2015 development letter.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed are causally related to the

2

The Board notes that appellant has seven other traumatic and occupational disease claims from June 10, 2003
through August 29, 2014. The record before the Board contains no other information pertaining to these claims.

2

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
ANALYSIS
The Board finds that appellant failed to establish that she developed bilateral hand and
shoulder conditions in the performance of duty as a forklift operator.
Appellant alleged that she developed bilateral hand tendinitis and a bilateral rotator cuff
injury as a result of her federal employment duties. By letter dated January 26, 2015, OWCP
advised her that additional factual and medical evidence was required to establish her claim. It
requested appellant describe in detail the employment-related activities which she believed
contributed to her condition, how often she performed the activities described, the length and
period of the described activities. Appellant did not respond to this request.
To establish a claim for compensation, the Board has held that an employee must submit
a statement which identifies the factors of employment believed to have caused her condition and
submit medical evidence to establish causal relation.7
Appellant has provided insufficient detail to establish that an occupational exposure
occurred as alleged.8 On her Form CA-2, she explained that her injuries were caused by her
employment duties which entailed manual labor and constant mobilization, resulting in severely
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See Donald W. Wenzel, 56 ECAB 390 (2005).

8

A.S., Docket No. 14-1983 (issued January 14, 2015).

3

aggravated muscle tendons. The Board notes that appellant’s description of the occupational
exposure is vague and fails to provide any detail regarding the actual employment duties to
which she is attributing her injury. The only explanation provided pertaining to her employment
duties was the generalized and vague statement noted on her Form CA-2. By failing to describe
her employment duties and circumstances surrounding her alleged injury, appellant has not
established that the occupational exposure occurred as alleged.9
Subsequent to the Form CA-2, the only evidence received was Dr. Grandrimo’s
January 26, 2015 medical report. The Board notes that in his report Dr. Grandrimo described
some of appellant’s employment duties. However, Dr. Grandrimo’s report lacks sufficient
explanation to determine which specific employment duties appellant is attributing her injury to,
how often she performed these tasks, the frequency and duration of each task, whether she had
prior injuries, and any nonwork-related activities. Furthermore, it is unclear whether
Dr. Grandrimo was attributing appellant’s bilateral shoulder injury to an incident having
occurred in a single workday, as a result of lifting a heavy gate, or a result of an occupational
injury produced by her work environment over a period longer than a single workday or shift.10
The Board finds that the evidence of record is insufficient to establish a claim as
appellant failed to describe the specific employment factors alleged to have caused or
contributed to her alleged hand and shoulder conditions.
As appellant has not established the employment factors alleged to have caused her
claimed conditions, it is not necessary to consider the medical evidence with respect to causal
relationship.11
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant did not establish that she developed bilateral hand and
shoulder conditions causally related to factors of her federal employment.

9

P.T., Docket No. 14-598 (issued August 5, 2014).

10

A traumatic injury means a condition of the body caused by a specific event or incident, or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
11

Supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

